DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group IV, claims 14-20, in the reply filed on 13 October 2021 is acknowledged. 

Claims 1-13 are withdrawn.
Claims 14-20 are presented for examination on the merits.

Note on claim interpretation: For purposes of examination the claims are given their broadest reasonable interpretation (BRI). The pending claims under examination in the instant Application are directed to a method of “managing a condition” and the conditions are listed following the term “comprising”, which is open-ended and the “condition” is not limited to those recited. Furthermore, “managing” a condition is much broader than effectively treating a condition, since managing could simply mean the condition does not get worse or out of hand. Therefore, a “subject in need thereof” could be anyone.
	Thus the BRI of the claims is a method comprising administering a composition comprising Trigonella foenum-graecum flakes along with acceptable additives.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandra et al. (2018). [cited by Applicant in IDS filed 6/12/20]
	Chandra teaches that high fiber foods displace energy as they have much lower energy density compared with high fat food, presumably as result of the the bulking and viscosity properties of dietary fiber influencing satiety. A randomized, single-center, open-label, crossover study in healthy adult subjects. There were two dosages of defatted and debitterized fenugreek fiber flakes: 5g and 10g. Fenugreek fiber flakes were given along with standard breakfast at each visit. The appetite scores, blood glucose and serum insulin levels were measured at baseline and at each visit. Significantly lower appetite scores were found when compared to baseline for both 5g and 10g. On comparison 10g fenugreek fiber flakes resulted in significantly reduced scores compared to 5g fenugreek flakes. Fenugreeck fiber flakes 10g resulted in significantly lower desire for consumption of food compared to 5g, the satiety satisfaction scores were found to be significantly high (P=0.0146) compared to 5g. The prospective consumption scores in 10g of fenugreek fiber flakes resulted in significantly lower  prospective food consumption compared to 5g. The hunger scores was significantly 
	Thus, the claims are deemed to be anticipated by the cited reference.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/Examiner, Art Unit 1655